Pannell, Judge.
The defendant was indicted, tried and convicted of the offense of armed robbery, for which he was sentenced to 15 years in the penitentiary. Upon the overruling of his motion for a new trial, he entered his appeal to this court. Held:
Pretermitting the question whether the appeal on motion made should be dismissed on the ground the appellant is an escapee, there being no service of the motion on appellant’s counsel, the evidence was amply sufficient to support the verdict found and no error appears in the ruling of the trial judge of which complaint is made.

Judgment affirmed.


Hall, P. J., and Quillian, J., concur.